Exhibit 99.2 Perma-Fix Reports Results For Year Ended December 31, 2014 Including 33% Increase in Revenue, 120% Increase in Gross Profit, $2.2 Million of Adjusted EBITDA and $796,000 of Net Income for The Fourth Quarter of 2014 ATLANTA – March 31 , 201 5 – Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) (the “Company”) today announced results for the fourth quarter and full year ended December 31, 2014 Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, stated, “We are pleased report a solid year over year increase in revenue, margins, and profitability for the fourth quarter of 2014. We attribute this improvement to a 37% increase in our Treatment Segment revenue and a 23% increase in our Services Segment revenue. Importantly, gross margin in our Treatment Segment increased to 32.6% from 17.5% for the same period last year. We took steps to streamline our operations and reduce expenses last year, and are now benefitting from the operating leverage and lower fixed costs as we grow our Treatment Segment revenue. At the same time, we remain focused on strengthening our balance sheet as we continue to pay down debt and increase our cash position.” “The period of 2012 through the first half of 2014 were among the most difficult periods our industry has faced. We not only survived these challenges, but have emerged a much stronger company as evidenced by our strong performance in the second half of 2014. Our Treatment Segment backlog at the end of 2014 is stronger than last year and our Service Segment sales pipeline is improving as evidenced by recent contract wins and additional contracts we are actively bidding on. Overall, we believe we are well positioned to continue our growth and positive cash flow in 2015." Dr. Centofanti continued, “We also continue to advance our process to produce Technetium-99m, which is used in 80% - 85% of the 25 million diagnostic nuclear procedures conducted annually in the U.S. alone. In just the past two months, we reported a number of important milestones. First, we have been issued a composition of matter patent with very broad claims allowed by the U.S. Patent & Trademark Office for our microporous composite material. Second, a consortium we formed, led by Perma-Fix Medical S.A., to develop a next generation Technetium-99m generator was awarded a $2.8 million grant subject to certain terms and conditions being met. We also entered into a preliminary letter of intent with Digirad, one of the largest national providers of in-office nuclear cardiology imaging services, as a strategic partner. Under the LOI, Digirad plans to invest $1 million in Perma-Fix Medical S.A. through a private placement of common stock, subject to execution of a definitive agreement and other conditions, and would participate in the development and commercialization of our process to produce Technetium-99m. We are extremely proud of our accomplishments to date, and look forward to announcing additional milestones in the near future.” The aforementioned shares of Perma-Fix Medical S.A., if issued to Digirad, will not be registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or applicable exemption from registration requirements. Financial Results Revenue for the fourth quarter of 2014 was $17.0 million versus $12.7 million for the same period last year. Revenue for the Treatment Segment increased to $12.6 million from $9.2 million for the same period in 2013. Revenue from the Services Segment was $4.4 million versus $3.5 million for the same period in 2013. Gross profit for the fourth quarter of 2014 was $4.7 million versus $2.1 million for the fourth quarter of 2013 primarily due to higher revenue resulting from both increased volume and improved waste mix. Gross margin increased to 27.6% from 16.7% for the same period last year. Operating income for the fourth quarter of 2014 was $1.2 million versus operating loss of $28.5 million for the fourth quarter of 2013. Operating loss for the fourth quarter of 2013 included a goodwill impairment charge of approximately $26.7 million for the Treatment and Services Segments. Net income attributable to common stockholders for the fourth quarter of 2014 was $875,000, or $0.08 per share vs net loss of $31.4 million, or ($2.75) per share, for the same period in 2013. In addition to the impairment loss on goodwill noted above, net loss for the fourth quarter of 2013 included a charge to tax expense of approximately $4.8 million (approximately $3.6 million for continuing operations and approximately $1.2 million for discontinued operations) to provide a full valuation allowance on net deferred tax assets. The Company also announced it has met the requirements to remove the going concern qualification from the financial statements. The Company reported Adjusted EBITDA of $2.2 million from continuing operations during the quarter ended December 31, 2014, as compared to a loss of Adjusted EBITDA of $1.5 million during the same period of 2013. The Company defines EBITDA as earnings before interest, taxes, depreciation and amortization. Adjusted EBITDA is defined as EBITDA, cost in excess of revenue and amortization of acquired contracts, and impairment loss on goodwill. Both EBITDA and Adjusted EBITDA are not measures of performance calculated in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA and Adjusted EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA and Adjusted EBITDA as means to measure performance. The Company’s measurements of EBITDA and Adjusted EBITDA may not be comparable to similar titled measures reported by other companies. The table below reconciles EBITDA and Adjusted EBITDA, both non-GAAP measures, to GAAP numbers for income (loss) from continuing operations for the three and twelve months ended December 31, 2014 and 2013. Quarter Ended Twelve Months Ended December 31, December 31, (Unaudited) (Unaudited) (In thousands) Income (loss) from continuing operations $ 741 $ ) $ ) $ ) Adjustments: Depreciation & amortization 958 283 4,240 4,126 Interest income (7 ) (8 ) ) ) Interest expense 111 165 616 762 Interest expense - financing fees 59 44 192 132 Income tax expense (benefit) 327 1,319 417 ) EBITDA 2,189 ) 2,446 ) Cost in excess of revenue and amortization of acquired contracts — — — 1,003 Impairment loss on goodwill — 26,707 380 27,856 Adjusted EBITDA $ 2,189 $ ) $ 2,826 $ ) The tables below present certain unaudited financial information for the business segments, which exclude allocation of corporate expenses and Perma-Fix Medical S.A. expenses (primarily R&D expenses): Three Months Ended Twelve Months Ended December 31, 2014 December 31, 2014 (Unaudited) (Unaudited) (In thousands) Treatment Services Treatment Services Net revenues $ 12,570 $ 4,388 $ 42,343 $ 14,722 Gross profit 4,101 575 10,480 1,428 Segment profit (loss) 2,568 2 5,545 ) Three Months Ended Twelve Months Ended December 31, 2013 December 31, 2013 (In thousands) Treatment Services Treatment Services Net revenues $ 9,161 $ 3,567 $ 35,540 $ 38,873 Gross profit 1,606 521 5,574 4,242 Segment loss ) Conference Call Perma-Fix will host a conference call at 2:00 pm Eastern Time on Tuesday, March 31, 2015. The call will be available by dialing (877) 407-0778 for U.S. callers, or +1-201-689-8565 for international callers, or on the Company’s website at www.perma-fix.com . A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight, April 7, 2015 and can be accessed by calling: (877) 660-6853 (U.S. callers) or +1-201-612-7415 (international callers) and entering conference ID: 13605647. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc. is a nuclear services company and leading provider of nuclear and mixed waste management services. The Company's nuclear waste services include management and treatment of radioactive and mixed waste for hospitals, research labs and institutions, federal agencies, including the DOE, the Department of Defense ("DOD"), and the commercial nuclear industry. The Company’s nuclear services group provides project management, waste management, environmental restoration, decontamination and decommissioning, new build construction, and radiological protection, safety and industrial hygiene capability to our clients. The Company operates four nuclear waste treatment facilities and provides nuclear services at DOE, DOD, and commercial facilities nationwide. Please visit us at http://www.perma-fix.com . This press release contains “forward-looking statements” which are based largely on the Company's expectations and are subject to various business risks and uncertainties, certain of which are beyond the Company's control. Forward-looking statements generally are identifiable by use of the words such as “believe”, “expects”, “intends”, “anticipate”, “ plan to”, “estimates”, “projects”, and similar expressions. Forward-looking statements include, but are not limited to: strengthening our balance sheet ; continue our growth in 2015 ; and completion of the letter of intent with Digirad. These forward-looking statements are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. While the Company believes the expectations reflected in this news release are reasonable, it can give no assurance such expectations will prove to be correct. There are a variety of factors which could cause future outcomes to differ materially from those described in this release, including, without limitation, future economic conditions; industry conditions; competitive pressures; our ability to apply , commercialize, and market our new technologies; the government or such other party to a contract granted to us fails to abide by or comply with the contract or to deliver waste as anticipated under the contract; that Congress provides continuing funding for the DOD’s and DOE’s remediation projects; ability to obtain new foreign and domestic remediation contracts; our ability to fund the commercialization of our technology; execution of agreement by Perma-Fix Medical S.A. with the project team partners of the consortium and formal acceptance of the grant by Perma-Fix Medical S.A; entering into definitive agreements approved by the Board of Directors and approvals by the Polish authorities to complete the transactions contemplated by the letter of intent with Digirad; and the additional factors referred to under "Special Note Regarding Forward -Looking Statements" of our 2014 Form 10-K. The Company makes no commitment to disclose any revisions to forward-looking statements, or any facts, events or circumstances after the date hereof that bear upon forward-looking statements. Please visit us on the World Wide Web at http://www.perma-fix.com . FINANCIAL TABLES FOLLOW Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Twelve Months Ended December 31, December 31, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 16,958 $ 12,728 $ 57,065 $ 74,413 Cost of goods sold 12,282 10,601 45,157 64,597 Gross profit 4,676 2,127 11,908 9,816 Selling, general and administrative expenses 3,057 3,544 11,973 14,376 Research and development 375 344 1,315 1,764 Impairment loss on goodwill — 26,707 380 27,856 Loss (gain) on disposal of property and equipment — 47 ) 49 Income (loss) from operations 1,244 ) ) ) Other income (expense): Interest income 7 8 27 35 Interest expense ) Interest expense-financing fees ) Foreign exchange loss ) — ) — Other (2 ) — ) (8 ) Income (loss) from continuing operations before taxes 1,068 ) ) ) Income tax expense (benefit) 327 1,319 417 ) Income (loss) from continuing operations, net of taxes 741 ) ) ) Income (loss) from discontinued operations, net of taxes 55 ) 1,688 ) Net income (loss) 796 ) ) ) Net loss attributable to non-controlling interest ) — ) ) Net income (loss) attributable to Perma-Fix Environmental Services, Inc. common stockholders $ 875 $ ) $ ) $ ) Net income (loss) per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ .07 $ ) $ ) $ ) Discontinued operations .01 ) .15 ) Net income (loss) per common share $ .08 $ ) $ ) $ ) Number of common shares used in computing net income (loss) per share: Basic 11,469 11,399 11,443 11,319 Diluted 11,508 11,399 11,443 11,319 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED BALANCE SHEET S (UNAUDITED) (Revised) December 31, December 31, (Amounts in Thousands, Except for Share and Per Share Amounts) ASSETS Current assets: Cash and equivalents $ 3,765 $ 368 Account receivable, net of allowance for doubtful accounts of $2,170 and $1,932 8,272 8,241 Unbilled receivables 7,177 4,917 Other current assets 3,508 3,469 Deferred tax assets - current 385 460 Assets of discontinued operations included in current assets, net of allowance for doubtful accounts of $0 and $13 20 3,114 Total current assets 23,127 20,569 Net property and equipment 22,824 26,060 Property and equipment of discontinued operations, net of accumulated depreciation of $10 and $55, respectively 681 1,367 Intangibles and other assets 42,004 44,064 Total assets $ 88,636 $ 92,060 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities $ 20,233 $ 19,073 Current liabilities related to discontinued operations 2,137 3,994 Total current liabilities 22,370 23,067 Long-term liabilities 19,341 22,260 Long-term liabilities related to discontinued operations 590 602 Total liabilities 42,301 45,929 Commitments and Contingencies Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and oustanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $803 and $739, respectively 1,285 1,285 Stockholders’ equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 and 75,000,000 shares authorized, respectively, 11,476,485 and 11,406,573 shares issued, respectively; 11,468,843 and 11,398,931 shares outstanding, respectively 11 11 Additional paid-in capital 103,765 103,454 Accumulated deficit ) ) Accumulated other comprehensive income 11 2 Less Common Stock in treasury at cost: 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 43,941 44,846 Non-controlling interest 1,109 — Total stockholders' equity 45,050 44,846 Total liabilities and stockholders' equity $ 88,636 $ 92,060
